The Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Samir Khoury on May 23, 2022.
The application has been amended as follows:
1-2. (Cancelled)
3. (Original) An electric suspension device including an actuator that is provided between a body and a wheel of a vehicle and generates damping force for damping vibration of the body, the electric suspension device comprising an Electronic Control Unit (ECU), the ECU configured to:
acquire a sprung speed and a diagonal wheel sprung speed difference of the vehicle;
compute a bounce target value for controlling a bounce orientation of the vehicle based on the sprung speed;
compute a pitch target value for controlling a pitch orientation of the vehicle based on the diagonal wheel sprung speed difference;
compute a roll target value for controlling a roll orientation of the vehicle based on the diagonal wheel sprung speed difference; and
control driving of the actuator by using a control target load which is based on a sum of the bounce target value, the pitch target value, and the roll target value.
4. (Currently Amended) The electric suspension device according to claim 3, wherein
the ECU is further configured to:
acquire information on a pitch rate and a roll rate,
correct the pitch target value information on a more dominant one of the pitch rate and the roll rate 
the roll target value computation unit corrects more  information on the more dominant one of the pitch rate and the roll rate 
control the driving of the actuator by using a control target load that is based on a sum of the bounce target value, the corrected pitch target value, and the corrected roll target value.
5. (Original) The electric suspension device according to claim 3, wherein ECU is further configured to:
acquire information on a vehicle speed of the vehicle,
correct the pitch target value
correct the roll target value
control the driving of the actuator by using a control target load that is based on a sum of the bounce target value, the corrected pitch target value, and the corrected roll target value.
ALLOWABLE SUBJECT MATTER
This application is in condition for allowance except for the presence of claims 1 and 2 directed to an invention non-elected without traverse.  Accordingly, claims 1 and 2 have been cancelled.  Claims 3-5 are pending and allowed.   Claims 3-5 are currently amended.  
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Ohno et al. US 2018/0361816 (A1) teaches an electromagnetic suspension apparatus capable of quickly reducing an influence of a mechanical frictional force generated in each part of an electromagnetic actuator. The electromagnetic suspension apparatus includes an electromagnetic actuator that generates a driving force related to a damping operation and an expansion and contraction, an information acquisition unit that acquires vehicle state information including a stroke speed of the electromagnetic actuator, an equivalent frictional force calculation unit that calculates an equivalent frictional force of the electromagnetic actuator based on the vehicle state information, and an ECU that calculates a target driving force of the electromagnetic actuator and controls the driving force of the electromagnetic actuator using the calculated target driving force. The ECU corrects the target driving force based on the equivalent frictional force calculated by the equivalent frictional force calculation unit.
In regarding to independent claim 3, Ohno taken either individually or in combination with other prior art of record fails to teach or render obvious an electric suspension device including an actuator that is provided between a body and a wheel of a vehicle and generates damping force for damping vibration of the body, the electric suspension device comprising an Electronic Control Unit (ECU), the ECU configured to:
acquire a sprung speed and a diagonal wheel sprung speed difference of the vehicle;
compute a bounce target value for controlling a bounce orientation of the vehicle based on the sprung speed; compute a pitch target value for controlling a pitch orientation of the vehicle based on the diagonal wheel sprung speed difference; compute a roll target value for controlling a roll orientation of the vehicle based on the diagonal wheel sprung speed difference; and control driving of the actuator by using a control target load which is based on a sum of the bounce target value, the pitch target value, and the roll target value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)


/YUEN WONG/Primary Examiner, Art Unit 3667